Title: James Monroe to James Madison, 16 June 1826
From: Monroe, James
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Albemarle
                                
                                June 16. 1826
                            
                        
                        I have faild in the sale of my lands in this county, or of any part thereof, and in consequence, being
                            informd that there were several persons desirous of purchasing, tho’ not willing to give the price I asked, I have
                            advertised both tracts for sale, to the highest bidder, on the 18th & 20th of the next month. My hope is to
                            produce thereby a competition among them, and a result, satisfactory to my creditors, and useful to my family. Among my
                            debts, is one, due, to the bank of Virga, for the arrangment of which, I am compelled, to proceed immediately to
                            Richmond, whither, I shod. have set out this morning, had I not been prevented by the rain, which is heavy, and promises
                            to continue. I shall hasten thence home, and after assigning the money lately voted to me, to banks & individuals,
                            to whom it is due, return, by your house to this place, if the state of my health, which is yet good, will permit it. I
                            did hope to have arranged my affairs here, to my satisfaction, and to have passed a day with you, on my return, but you
                            will see, by the view presented, that it is not in my power. I shall, I trust, have more leisure, at the time specified.
                            Very sincerely your friend
                        
                            
                                James Monroe
                            
                        
                    